Citation Nr: 1647297	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  15-03 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a sinus disorder, to include sinusitis and rhinitis.

6.  Entitlement to a disability evaluation in excess of 10 percent for left thumb sprain.

7.  Entitlement to an initial rating in excess of 20 percent for lumbar strain.

8.  Entitlement to an initial rating in excess of 20 percent for left shoulder degenerative joint disease.

9.  Entitlement to an initial compensable rating for bilateral feet onychomycosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty in the US Army from August 1987 to September 1994, and in the US Navy from June 2004 to September 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2015, the Veteran testified at a video-conference hearing before the Board, and a transcript of that hearing was produced and included in the file for review.  

Subsequent to the Board hearing, the issues were remanded in April 2016 to the agency of original jurisdiction (AOJ). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran, in October 2016, notified that he wished to withdraw his appeal regarding all of the issues.  


CONCLUSION OF LAW

The criteria for withdraw of an appeal with respect to all of the issues listed on the front page of this action have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (d)(5) (West 2014), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.204 (b) (2015).  Withdrawal may be made by the veteran or by his authorized representative in writing or on the record at a hearing. 38 C.F.R. § 20.204 (a) (2015).

Subsequent to the Board's Remand, the Veteran issued a written statement in October 2016, stating that he wished to withdraw his appeal if he was granted a ten percent disability evaluation for a left thumb disorder and if he was granted a total disability evaluation.  Such a grant was enacted by the Appeals Management Center in an action dated October 19, 2016.  As the Veteran has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issues and they are dismissed. 


ORDER

The appeal is dismissed.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


